Citation Nr: 0707871	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1972 to February 1974.

In June 1980, the veteran filed a claim of entitlement to 
service connection for lower back pain.  In a July 1980 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona denied the claim.  The 
veteran appealed to the Board of Veterans' Appeals (the 
Board).  In a May 1982 decision, the Board denied the claim.  

The veteran subsequently moved to Indiana; the Indianapolis 
Regional Office (the RO) currently has jurisdiction over the 
veteran's claim.

The present appeal stems from a January 2004 decision of the 
RO, which denied reopening the claim based on the lack of new 
and material evidence.  The veteran duly perfected an appeal 
to the Board.  In October 2006, the Board remanded the 
veteran's claim for additional evidentiary development, 
namely to schedule the veteran for a personal hearing. 

In January 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

FINDINGS OF FACT

1.  In a May 1982 decision, the Board denied service 
connection for a lower back disability.

2.  Evidence received since the May 1982 Board decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a lower back 
disability.


CONCLUSIONS OF LAW

1.  The May 1982 Board decision denying service connection 
for a lower back disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the May 1982 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a lower back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a lower back 
disability.  In essence, he contends that his current back 
disability is related to his military service as a combat 
engineer.  Implicit in his presentation is the contention 
that he has submitted new and material evidence which is 
sufficient to reopen his claim, which was denied by the Board 
in a 1982 decision.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a June 2003 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence.  

The veteran was informed in a June 14, 2003 VCAA letter that 
his previous claim for service connection for a lower back 
disability was denied and that the decision was final.  He 
was informed that in order for VA to reconsider the issue, he 
must submit "new and material evidence."  Specifically, he 
was informed:

New and Material evidence means existing evidence 
not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. 

See June 2003 VCAA letter.  The Board notes that the language 
used in the letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156.  See the Board's discussion 
below.

Further, in the June 2003 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

The June 2003 VCAA letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
particularly with respect to in-service injury, such as 
"statements from physicians who treated you during or 
shortly following service" and "persons who served with you 
or who know of your conditions at the time it incurred."  
See the June 2003 VCAA letter.  The VCAA letter thus 
sufficiently satisfies the requirements of Kent.

The veteran was informed by the June 2003 VCAA letter, and by 
a subsequent letter on July 28, 2005, that VA would obtain 
records held by Federal agencies, including service records 
and VA medical records, employment records, and private 
medical records so long as he provided sufficient information 
to allow VA to obtain them.  The veteran was informed that it 
was still his responsibility to furnish to, or inform VA of 
the existence of, any evidence pertinent to his claim which 
was not in the possession of a Federal agency.  See the June 
2003 and July 2005 VCAA letters

In the July 2005 letter, the RO informed the veteran 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains 
to your claim, please send it to us."  In essence, the 
veteran was asked to "give us everything you've got", 
in compliance with 38 C.F.R. § 3.159(b)(1).  

Review of the record reveals that the veteran was not 
initially provided notice of the "give us everything you've 
got" requirement of the VCAA prior to the RO's adjudication 
of his claim, which was by rating decision in January 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the July 2005 VCAA letter and his claim was readjudicated in 
the March 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (December 21, 2006), slip opinion at 
5-6 [A SSOC that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision].  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, were 
rendered moot via the RO and Board's denial of service 
connection.  In other words, any deficiency of advisement as 
to those two elements was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  As explained in more detail below, the 
veteran's claim of a grant of entitlement to service 
connection remained closed based on a lack of new and 
material evidence. 

In any event, the veteran received specific notice under 
Dingess (and specifically referencing Dingess) in a letter 
from the dated March 20, 2006.  That letter detailed what was 
required to assign a disability rating and an effective date.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in January 2007 and 
presented personal testimony in support of his claim.  

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



Factual background

The Board's 1982 decision fairly presented the facts as they 
were known at the time:  

At the time of the veteran's preinduction physical 
examination, there were no indications of the 
presence of any back abnormality.  He was seen in 
January 1973, almost a year following his entrance 
on active duty, with a complaint of low back pain 
which had been intermittent for about one month.  
He gave a history of the same condition as a 
civilian.  He said the pain had been increasing 
recently and becoming more tense.  It was noted 
that he used poor body mechanics on the job.  
Impressions entered during the course of this 
examination included low back syndrome.  He was 
seen on several more occasions with complaints of 
low back pain.  Physical examination revealed 
lumbar scoliosis and other findings.  The 
impressions in June 1973 included rotoscoliosis - 
lumbar and minor leg length inequality.  
Rotoscoliosis was shown on June 1973 X-rays.  A 
December 1973 report of medical history contains a 
reference to back pain associated with lifting.  
. . .

Subsequent to the appellant's separation from 
active duty, a private doctor entered a diagnosis 
of scoliosis in 1979 and a Veterans Administration 
physician noted a diagnosis of back pain secondary 
to scoliosis in 1980.  

See the May 1982 Board decision, page 3.

The Board's May 1982 decision denied the veteran's claim 
on the basis that the veteran's lower back pain was not 
incurred in or aggravated by service.  The Board found 
that the veteran's scoliosis, while not discovered 
during the preinduction physical examination, preexisted 
service, and that the veteran "did not suffer any 
superimposed disease or trauma of his lumbar spine while 
on active duty."  See Board decision, May 1982.  

The Board also noted that the veteran failed to show how 
the scoliosis underwent any increase in the severity of 
the underlying pathology in service.  " . . . [t]here 
is no indication that the underlying pathology has 
gotten any worse since his separation from active duty 
since it is still simply an abnormality in the nature of 
a congenital or developmental defect."  
See the May 1982 Board decision, page 4.  

Analysis 

As indicated in the Introduction, the Board denied the 
veteran's claim for service connection for a lower back 
disability in a May 1982 rating decision.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).  

In an effort to reopen his claim the veteran has 
submitted outpatient medical reports from the VA medical 
center in Indianapolis dated from October 2003 to 
December 2006.  These reports document, inter alia,  
continuing treatment for back pain and current 
diagnosis.  Additionally, the veteran has submitted lay 
affidavits from his daughter and ex-wife explaining how 
he has been dealing with back pain for as long as they 
have known him.

This evidence, while new in the sense that these records may 
not have been previously associated with the claims file, is 
not new in the sense that no new information was furnished.  
The fact that a back disability exists had previously been 
known. The evidence associated with the veteran's claims file 
since the May 1982 Board decision reflecting further 
treatment, is accordingly cumulative in nature.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].



The veteran continues to contend that his back disability is 
related to his military service.  Such statements are 
essentially repetitive of statements he previously made.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

Because the additionally received evidence does not tend to 
establish aggravation of a pre-existing congenital disorder, 
or any other relationship between the veteran's back 
disability and his military service, it does not raise a 
reasonable possibility of substantiating the claim on the 
merits.  See 38 C.F.R. § 3.156 (2006).  In the absence of 
such evidence, the veteran's claim may not be reopened.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for a lower back 
disability is accordingly not reopened, and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a lower back 
disability is not reopened.  The benefit sought on appeal 
remain denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


